DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on April 26, 2022.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (WO 2018/175820 A1, “Xiong”) in view of Lei et al. (US 2020/0235891 A1, “Lei”).
Regarding claims 1 and 12, Xiong discloses a method for wireless communication by a network entity in a communication system (a RAN node, see FIG. 2-4 and ¶ 63), comprising: 
identifying a carrier aggregation (CA) configuration in which at least a first component carrier (CC) in a first frequency range is aggregated with at least a second CC in a second frequency range (the RAN node aggregates multiple component carriers or CCs, see FIG. 5-15b and ¶¶ 122-23; this means that the RAN node must identify a configuration that aggregates those CCs; moreover, CCs are on different frequencies, see FIG. 5-15b); 
determining a first numerology of the first CC and a second numerology of the second CC (the RAN node can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b); 
determining a HARQ configuration comprising an indication of a set of physical uplink control channel (PUCCH) resources (the RAN node determines HARQ configuration, where HARQ information is transmitted via PUCCH, see FIG. 5-15b and ¶ 131), wherein a number of symbols of the set of PUCCH resources (i) is based at least in part on the first numerology and the second numerology (when CC#1 and CC#2 have different subcarrier spacing, the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols and a slot in CC#2 can contain 14 symbols, see FIG. 7, 15b and ¶ 101; this means that the number of symbols used for PUCCH in CC#1 is based on CC#1’s subcarrier spacing [i.e., a certain number out of 14 symbols in a 0.5 ms slot] and CC#2’s subcarrier spacing [i.e., the slot duration in CC#2, which is 14 symbols], see FIG. 15b and ¶ 134); and 
transmitting the HARQ configuration (the RAN node transmits the HARQ configuration via DCI, see FIG. 15b and ¶ 133).
Although Xiong discloses wherein a number of symbols of the set of PUCCH resources is associated with one or more HARQ processes (a short PUCCH can be used to carry HARQ-ACK feedback using one or a few symbols within the slot, ¶ 129), Xiong does not explicitly disclose wherein a first number of hybrid automatic repeat request (HARQ) processes associated with the CA configuration is greater than a predetermined number of HARQ processes for the communication system; [a number of symbols of the set of PUCCH resources] (ii) is associated with a second number of HARQ processes that is less than or equal to the predetermined number of HARQ processes for the communication system.
Lei discloses wherein a first number of hybrid automatic repeat request (HARQ) processes associated with the CA configuration is greater than a predetermined number of HARQ processes for the communication system (the maximum number of HARQ processes [i.e., the first number of HARQ processes] for DCI associated with carrier aggregation of CC1 and CC2 is 4, see FIG. 8; certain scheduling patterns, such as pattern 1 configures the number of HARQ processes for the communication system to be 2, where the maximum number of HARQ processes is greater than the number of HARQ processes for the communication system, see FIG. 8); 
[a number of symbols of the set of PUCCH resources] (ii) is associated with a second number of HARQ processes that is less than or equal to the predetermined number of HARQ processes for the communication system (certain scheduling patterns, such as pattern 1 configures the number of HARQ processes for the communication system to be 2, see FIG. 8; therefore, a short PUCCH having one or two symbols carrying HARQ feedback would have less than or equal to the number of HARQ processes for the communication system).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong as taught by Lei, since the modification, as suggested in ¶ 112 of Lei, enables the wireless communication system to limit the maximum number of HARQ processes per DCI, thereby optimizing the DC payload size and significantly improving the multi-slot scheduling technology.
Furthermore, regarding claim 12, Xiong discloses an apparatus for wireless communication in a communication system (a RAN node, see FIG. 2-4 and ¶ 63), comprising: 
at least one processor configured (processor 410, see FIG. 4); 
a transmitter configured (communication resources 430, see FIG. 4; RF circuitry 206, see FIG. 2); and 
a memory coupled to the at least one processor (memory 420, see FIG. 4).
Regarding claims 2 and 13, Xiong discloses wherein the first CC is an uplink CC and the second CC is a downlink CC (CC#1 [i.e., first CC] is used for transmission of PUCCH [i.e., uplink], and CC#2 [i.e., second CC] is used for transmission of PDSCH data [i.e., downlink], see FIG. 15b and ¶ 134).
Regarding claims 3 and 14, Xiong discloses wherein the first numerology comprises a first subcarrier spacing and the second numerology comprises a second different subcarrier spacing (the RAN node can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b).
Regarding claim 4, Xiong discloses wherein the first subcarrier spacing is 15 kilohertz (kHz) and the second subcarrier spacing is 120 kHz (the RAN node can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b, in particular FIG. 11).
Regarding claim 5, Xiong discloses wherein the first subcarrier spacing is 30 kilohertz (kHz) and the second subcarrier spacing is 120 kHz (the RAN node can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b, in particular FIG. 15b).
Regarding claim 6, Xiong discloses wherein the number of symbols of the set of PUCCH resources is six symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 7, Xiong discloses wherein the number of symbols of the set of PUCCH resources is seven symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 8, Xiong discloses wherein the number of symbols of the set of PUCCH resources is one symbol (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 9, Xiong discloses wherein the number of symbols of the set of PUCCH resources is two symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 15, Xiong discloses wherein the number of symbols of the set of PUCCH resources is one symbol, two symbols, six symbols, or seven symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claims 16 and 26, Xiong discloses a method for wireless communication by a user equipment in a communication system (UE) (a UE, see FIG. 2-4 and ¶ 63), comprising: 
identifying a carrier aggregation (CA) configuration in which at least a first component carrier (CC) in a first frequency range is aggregated with at least a second CC in a second frequency range (the RAN node aggregates multiple component carriers or CCs, see FIG. 5-15b and ¶¶ 122-23; this means that the UE must identify these aggregated CCs before operating using them; moreover, CCs are on different frequencies, see FIG. 5-15b); 
determining a first numerology of the first CC and a second numerology of the second CC (the RAN node can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b; this means the UE can be configured to operate the same way); 
receiving a HARQ configuration comprising an indication of a set of physical uplink control channel (PUCCH) resources (the RAN node determines HARQ configuration, where HARQ information is transmitted via PUCCH, see FIG. 5-15b and ¶ 131; moreover, the UE receives the HARQ configuration from the RAN node via DCI, see FIG. 15b and ¶ 133), wherein a number of symbols of the set of PUCCH resources (ii) is based at least in part on the first numerology and the second numerology (when CC#1 and CC#2 have different subcarrier spacing, the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols and a slot in CC#2 can contain 14 symbols, see FIG. 7, 15b and ¶ 101; this means that the number of symbols used for PUCCH in CC#1 is based on CC#1’s subcarrier spacing [i.e., a certain number out of 14 symbols in a 0.5 ms slot] and CC#2’s subcarrier spacing [i.e., the slot duration in CC#2, which is 14 symbols], see FIG. 15b and ¶ 134);  
receiving data on the second CC (the UE receives PDSCH data on CC#2, see FIG. 15b and ¶ 134); and 
transmitting HARQ feedback for the data on the first CC using the set of PUCCH resources of the HARQ configuration (the UE transmits HARQ-ACK for the PDSCH data on CC#1 using the PUCCH resources, see FIG. 15b and ¶ 134).
Although Xiong discloses wherein a number of symbols of the set of PUCCH resources is associated with one or more HARQ processes (a short PUCCH can be used to carry HARQ-ACK feedback using one or a few symbols within the slot, ¶ 129), Xiong does not explicitly disclose wherein a first number of hybrid automatic repeat request (HARQ) processes associated with the CA configuration is greater than a predetermined number of HARQ processes for the communication system; [a number of symbols of the set of PUCCH resources] (ii) is associated with a second number of HARQ processes that is less than or equal to the predetermined number of HARQ processes for the communication system.
Lei discloses wherein a first number of hybrid automatic repeat request (HARQ) processes associated with the CA configuration is greater than a predetermined number of HARQ processes for the communication system (the maximum number of HARQ processes [i.e., the first number of HARQ processes] for DCI associated with carrier aggregation of CC1 and CC2 is 4, see FIG. 8; certain scheduling patterns, such as pattern 1 configures the number of HARQ processes for the communication system to be 2, where the maximum number of HARQ processes is greater than the number of HARQ processes for the communication system, see FIG. 8); 
[a number of symbols of the set of PUCCH resources] (ii) is associated with a second number of HARQ processes that is less than or equal to the predetermined number of HARQ processes for the communication system (certain scheduling patterns, such as pattern 1 configures the number of HARQ processes for the communication system to be 2, see FIG. 8; therefore, a short PUCCH having one or two symbols carrying HARQ feedback would have less than or equal to the number of HARQ processes for the communication system).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong as taught by Lei, since the modification, as suggested in ¶ 112 of Lei, enables the wireless communication system to limit the maximum number of HARQ processes per DCI, thereby optimizing the DC payload size and significantly improving the multi-slot scheduling technology.
Furthermore, regarding claim 26, Xiong discloses an apparatus for wireless communications in a communication system (a UE, see FIG. 2-4 and ¶ 63), comprising: 
at least one processor configured (processor 410, see FIG. 4); 
a receiver configured (communication resources 430, see FIG. 4; RF circuitry 206, see FIG. 2); 
a transmitter configured (communication resources 430, see FIG. 4; RF circuitry 206, see FIG. 2); and 
a memory coupled to the at least one processor (memory 420, see FIG. 4).
Regarding claims 17 and 27, Xiong discloses wherein the first CC is an uplink CC and the second CC is a downlink CC (CC#1 [i.e., first CC] is used for transmission of PUCCH [i.e., uplink], and CC#2 [i.e., second CC] is used for transmission of PDSCH data [i.e., downlink], see FIG. 15b and ¶ 134).
Regarding claims 18 and 28, Xiong discloses wherein the first numerology comprises a first subcarrier spacing and the second numerology comprises a second different subcarrier spacing (the UE can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b).
Regarding claim 19, Xiong discloses wherein the first subcarrier spacing is 15 kilohertz (kHz) and the second subcarrier spacing is 120 kHz (the UE can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b, in particular FIG. 11).
Regarding claim 20, Xiong discloses wherein the first subcarrier spacing is 30 kilohertz (kHz) and the second subcarrier spacing is 120 kHz (the UE can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b, in particular FIG. 15b).
Regarding claim 21, Xiong discloses wherein the number of symbols of the set of PUCCH resources is six symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 22, Xiong discloses wherein the number of symbols of the set of PUCCH resources is seven symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 23, Xiong discloses wherein the number of symbols of the set of PUCCH resources is one symbol (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 24, Xiong discloses wherein the number of symbols of the set of PUCCH resources is two symbols (the RAN node can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).
Regarding claim 29, Xiong discloses wherein: 
the first subcarrier spacing is 15 kHz and the second subcarrier spacing is 120 kHz (the UE can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b, in particular FIG. 11); or 
the first subcarrier spacing is 30 kHz and the second subcarrier spacing is 120 kHz (the UE can be configured to operate with CC#1 [i.e., first CC] having either 15 kHz or 30 kHz subcarrier spacing and CC#2 [i.e., second CC] having either 60 kHz or 120 kHz subcarrier spacing, see FIG. 5-15b, in particular FIG. 15b).
Regarding claim 30, Xiong discloses wherein the number of symbols of the set of PUCCH resources is one symbol, two symbols, six symbols, or seven symbols (the UE can configure PUCCH in CC#1 to occupy the slot duration in CC#2 where PDSCH data is transmitted, see FIG. 15b and ¶ 134; moreover, a slot in CC#1 can contain 14 symbols or any other number of symbols, see FIG. 5, 15b and ¶ 94).

Claims 10-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Lei as applied to claims 1 and 16 above, and further in view of Stirling-Gallacher et al. (WO 2020/125990 A1, included in the IDS submitted on December 16, 2020, “Stirling-Gallacher”).
Regarding claim 10, Xiong and Lei do not explicitly disclose wherein determining the HARQ configuration comprises determining a different HARQ configuration for each of a plurality of user equipment (UE) groups, wherein each UE group comprises one or more UEs.
Stirling-Gallacher discloses wherein determining the HARQ configuration comprises determining a different HARQ configuration for each of a plurality of user equipment (UE) groups, wherein each UE group comprises one or more UEs (different HARQ configurations, such as different HARQ timing configuration, can be used for different groups of UEs, see 19:26-34).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong and Lei as taught by Stirling-Gallacher, since the modification, as suggested in 1:31-34 of Stirling-Gallacher, optimizes feedback mechanisms to improve the performance of groupcast and /or unicast including the overhead of the feedback, the latency for the feedback, and the reliability of the feedback.
Regarding claim 11, Xiong and Lei do not explicitly disclose wherein the HARQ configuration for at least a first UE group comprises a set of PUCCH resources that are time division multiplexed with a set of PUCCH resources for at least a second UE group.
Stirling-Gallacher discloses wherein the HARQ configuration for at least a first UE group comprises a set of PUCCH resources that are time division multiplexed with a set of PUCCH resources for at least a second UE group (two or more feedback channels resources can be multiplexed based on a time sequencing, see 5:1-3; moreover, such feedback channel resources can include PUCCH resources for different UEs, see 20:1-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong and Lei as taught by Stirling-Gallacher, since the modification, as suggested in 1:31-34 of Stirling-Gallacher, optimizes feedback mechanisms to improve the performance of groupcast and /or unicast including the overhead of the feedback, the latency for the feedback, and the reliability of the feedback.
Regarding claim 25, Xiong and Lei do not explicitly disclose wherein the HARQ configuration comprises a set of PUCCH resources that are time division multiplexed with a set of PUCCH resources for at least another UE.
Stirling-Gallacher discloses wherein the HARQ configuration comprises a set of PUCCH resources that are time division multiplexed with a set of PUCCH resources for at least another UE (two or more feedback channels resources can be multiplexed based on a time sequencing, see 5:1-3; moreover, such feedback channel resources can include PUCCH resources for different UEs, see 20:1-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong and Lei as taught by Stirling-Gallacher, since the modification, as suggested in 1:31-34 of Stirling-Gallacher, optimizes feedback mechanisms to improve the performance of groupcast and /or unicast including the overhead of the feedback, the latency for the feedback, and the reliability of the feedback.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474